Citation Nr: 1500605	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29, based on hospital treatment for PTSD from August 8, 2007 to September 17, 2007 and from January 22, 2008 to March 3, 2008.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
 
In January 2009 correspondence, the Veteran requested a Board video-conference hearing.  The requested hearing was scheduled for January 2012.  However, prior to the date of such hearing, the Veteran's attorney contacted the RO and cancelled the hearing; there was no request to reschedule the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

The Board notes that it remanded the appeal in March 2012 on procedural grounds, and the RO issued the requested Statement of the Case in July 2012.  See Stegall v. West, 11 Vet. App. 268 (1998).
  

FINDINGS OF FACT

1.  At no time during the course of the Veteran's appeal has his PTSD caused total occupational and social impairment.

2.  The Veteran was admitted to a VA hospital for PTSD treatment from August 8, 2007 to September 17, 2007 and from January 22, 2008 to March 3, 2008, periods in excess of 21 days.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).

2.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.29, based on hospital treatment from August 8, 2007 to September 17, 2007 and from January 22, 2008 to March 3, 2008, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements, other than the notice provided in the VA letter of May 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's Vet Center and VA treatment records are a matter of record.  Additionally, the Veteran testified at an informal RO hearing in August 2011.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA inquiry shows the Veteran is in receipt of Social Security Administration (SSA) disability payments, there is no indication that the records even may be potentially relevant to service-connected PTSD.  Neither the Veteran nor his representative allege as much.  In fact, the Veteran has reported that he receives employer-based disability for an accident on the job, resulting in physical impairments.  Furthermore, the Veteran, represented by a private attorney, submitted all his Vet Center and VA treatment records.  It stands to reason that if the SSA records were relevant, the Veteran or is attorney would have referred to them, requested that the VA assist in obtaining them, and/or made them available for review.  Since this is not the case, the Board finds no sufficient indication to warrant further delay.  See Golz v. Shinseki, 590 F.3d 1317 (2009).    

The Veteran was provided with two VA examinations, in May 2009 and October 2011, the reports of which have been associated with the claims file.  The Board finds these to be adequate for rating purposes, as the examiners provided a full and detailed description of the Veteran's psychiatric symptomatology and its impact.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Merits of the Claim

II.A.  Initial Increased Rating

The September 2009 Rating Decision assigned a 70 percent evaluation for PTSD, effective as of the date the claim was received in March 2007.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. 

As noted, the Veteran's PTSD is currently rated at 70 percent under 38 C.F.R. § 4.130, DC 9411.  Under this Diagnostic Code, a 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon DSM-IV. 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Board has carefully reviewed the medical records but finds that they do not describe social and occupational impairment to the level contemplated by a 100 percent rating.  As an initial matter, the Board appreciates that the VA examinations resulted in diagnoses of two acquired psychiatric disorders, PTSD and Bipolar Disorder, Not Otherwise Specified (NOS)-the latter not service connected.  The VA examiner, in 2011, attributed mood and social impairment to both diagnoses, and related intrusive thoughts, nightmares, and hyperarousal to PTSD alone.  Moreover, he was unable to differentiate between the diagnoses, for the purpose of assessing occupational and social impairment.  Therefore, without a principled basis to distinguish relative degree and impact, all psychiatric symptoms will be considered in evaluating the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102). 

At the 2009 VA examination, the Veteran presented alert and fully oriented, neatly dressed and well-groomed.  There was no evidence of thought disorder, obsessive rumination, compulsive behavior, or impulse control impairment.  He denied suicidal or homicidal ideation and recent history of assaultiveness.  The VA examiner found the Veteran pleasant yet anxious.  Though reporting panic attacks, the VA examiner characterized the descriptions as anxiety.  The Veteran exhibited sporadic eye contact and a quick/choppy speech pattern.  

The Veteran described the circumstances under which he left his previous employment, due to a job-site accident resulting in physical disability.  The Veteran reported five siblings, emotionally closest to one brother.  The Veteran described being very proud of his four children.  He also reported having some friends, whom he termed "VA buddies."  The Veteran reported feeling like he does not share commonalities with other people, including family members.  He described an exaggerated startle response that impacted his employment, lack of concentration with reading or driving, and hypervigilance necessitating sitting with his back to a wall in restaurants.  The Veteran described hunting less due to his military experiences and was unable to recall some details about his education history.  

In 2009, the VA examiner assigned a GAF of 38, representative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

VA treatment records show that the Veteran has active prescriptions for PTSD-related symptoms and are relatively consistent with the VA examinations.  The Veteran was admitted for PTSD treatment in 2007, with a GAF score of 38 at discharge, and in 2008, with a GAF score of 36 at discharge (see section II.B).
A neuropsychological evaluation in April 2008 showed below- to above-average functioning on various tests, with measured memory impairment attributed to anxiety and depression.  

In 2011, the VA examiner assigned a GAF score of 47, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  The VA examiner concluded that the symptoms of PTSD and mood disturbance are clinically moderate and characterized the overall disability picture as occupational and social impairment with deficiencies in most areas, corresponding to the 70 percent rating criteria.

At the 2011 VA examination, the Veteran reported three marriages and divorces.  He lived with his sister, with whom he got along with okay, and her husband, with whom the Veteran described a tense relationship (e.g. anger outbursts without physical violence).  The Veteran maintained periodic contact with his four children.  He denied any close friendships or activity in any clubs or groups.  He reported enjoying reading, fishing, and riding his motorcycle.  He had maintained sobriety for approximately 30 years.

The Veteran endorsed avoidance behaviors, markedly diminished interest in activities, feelings of detachment, and restricted range of affect.  The VA examiner note that depression manifests as low energy, feelings of tiredness, social withdrawal, and problems with concentration.  Additionally, the Veteran reported intrusive thoughts and recurrent dreams of his military experiences and hypersensitivity to certain smells and sounds.  Medication improved but did not relieve sleep impairment.  

The VA examiner found none of the following symptoms: impaired judgment; impaired abstract thinking; suicidal ideation; spatial disorientation; impaired impulse control (such as unprovoked irritability with periods of violence); intermittently illogical, irrelevant, or obscure speech; or obsessional rituals that interfere with routine activities.

Of note, while the 2009 VA examiner questioned the need for a social work assessment due to the Veteran's spending choices, the VA examiner, in 2011, noted that the Veteran is competent to manage his financial affairs.

Vet Center records and group therapy notes through 2012 are consistent with the overall disability picture described during the VA examinations.  Also, a VA psychiatry note in April 2012 indicates that the Veteran remained stable, denying depression.  Anxiety was reportedly in good control with medication, and sleep, with occasional nightmares, was improved with treatment for physical conditions.  The healthcare practitioner noted that the Veteran's affect brightened appropriately and assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran submitted a vocational assessment dated January 2013, in which the consultant opined that the Veteran was unemployable due to mental health illness alone.  Identified symptoms included uncontrollable irritability/rage, constant and severe fatigue due to insomnia, and almost total self-isolation from all meaningful interpersonal and social interactions.

Based on all of the evidence of record, the overall disability picture most closely approximates the 70 percent schedular rating that is assigned, throughout the pendency of the claim and appeal.  The Veteran has maintained relationships with family, has been able to marry, described eating at restaurants, and reported relationships with other Veterans.  Thus, the evidence tends to suggest that his psychiatric symptomatology does not cause total occupational and social impairment.  

The Veteran's symptoms also do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 100 percent evaluation.  The VA examiner did not identify: disorientation to time or place, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); persistent danger of hurting self or others, persistent delusions or hallucinations, grossly inappropriate behavior, gross impairment in thought processes or communication, or memory loss for names of close relatives, own occupation, or own name.  

To the extent that the Veteran has exhibited a quick/choppy speech pattern, such manifestation of PTSD does not approximate gross impairment in communication.  The VA providers and Veteran have been able to effectively communicate, as well as the Veteran's ability to meaningfully participate in group therapy.  Also, difficulty remembering schools attended during childhood does not approach the inability to recall the names of close relatives.

Regardless of the specific symptoms, the fact remains that VA is ultimately charged with determining how the psychiatric symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As described above, the evidence of record shows significant psychiatric impairment, this is not in dispute.  In fact, it is the exact reason the Veteran has been assigned a high schedular rating of 70 percent.  Without the significant impairment the Veteran experiences there would not be a basis for that rating.  However, the symptoms ultimately are not shown to be so pervasive as to cause total social and occupational impairment.

As detailed above, the Veteran's symptoms most closely approximate a 70 percent rating or, in other words, occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  Therefore a schedular rating in excess of 70 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the threshold element is absent.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD symptoms are adequate in this case.  The Veteran's primary symptoms, which cause occupational and social impairment, include markedly diminished interest in activities, feelings of detachment, restricted range of affect, mild memory loss, difficulty concentrating, exaggerated startle response, depression, anxiety, and recurrent nightmares.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology-including hypersensitivity to certain smells and sounds, intrusive thoughts, and avoidance behaviors.  Accordingly, because the Board has reviewed all of his psychiatric symptoms and, then, weighed how they impact his occupational and social functioning in assigning a schedular rating, the assigned schedular evaluation is found to be adequate, and referral for extraschedular consideration is not warranted.  

The Board notes that the RO granted a total disability rating due to individual unemployability (TDIU) by November 2013 Rating Decision, effective August 2007.  Neither the Veteran nor his representative has advanced any related contentions subsequent to entitlement.  Consequently, the Board does not address the issue in detail here.  The Veteran's in-patient PTSD treatment is addressed below.

II.B.  Temporary Total Disability Rating

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability required hospital treatment in a VA facility or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to certain other provisions, the increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Id.  

The Veteran has two periods of such treatment at a VA hospital.  The Veteran was admitted for PTSD treatment from August 8, 2007 to September 17, 2007 and from January 22, 2008 to March 3, 2008.  As both periods of in-patient treatment exceed 21 days, entitlement pursuant to 38 C.F.R. § 4.29 has been established.

In summary, the preponderance of the evidence is against assigning a higher schedular rating for any period on appeal, exclusive of the two periods of temporary total evaluation for in-patient PTSD treatment, and against referring the case for extraschedular consideration.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A temporary total disability rating under 38 C.F.R. § 4.29, based on in-patient treatment for PTSD from August 8, 2007 to September 17, 2007 and from January 22, 2008 to March 3, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


